Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-12), the species of Figures 2A-2D of Species Set 1, and the species of Figures 8A-9C of Species Set 2 in the reply filed on July 13, 2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 13, 2022.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
The information disclosure statement filed February 4, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Certain non-patent literature documents have not been considered and have been struck from the PTO-1449 because copies could not be found in the file.
The information disclosure statement filed February 4, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  There is no concise statement for Korean patent KR-101070811 in that a translated abstract is stated as not being available.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the language “a ventricular partitioning device configured for insertion into a ventricle of the heart to treat heart failure” in claim 11.  The nonce term or generic placeholder is “configured” and the corresponding equivalent structure is shown in Figure 1 and includes the foot (2), the support frame (3), the struts (4) and the membrane (5); see paragraph 46.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It is noted that the language “configured to . . . “ is utilized in claims 1, 3-5, 11 and 12 but does not invoke a Section 112(f) interpretation because the language is accompanied by sufficient structure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  On line 2 of claim 11, the language “the expandable device comprises a ventricular partitioning device” is confusing based upon how these structures were described in the remainder of the specification.  In paragraph 8 of the specification, the expandable device includes the foot and support frame.  Moreover, the terminology “expandable device” is equivalently called the “ventricular partitioning device” in paragraph 46.  In order to overcome this rejection, the Examiner suggests deleting “comprises a ventricular partitioning device” and inserting ---is--- in its place.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kermode et al (US 2011/0098525; hereafter referred to as K525) in view Kermode et al (US 2013/0274595; hereafter referred to as K595).  K525 meets the claim language where:
Mapping from claim 1, the expandable device for inserting into a heart as claimed is the implant (100, 200, 301, . . . ) of K525;
The foot configured to contact a portion of the heart as claimed is, for example, is the foot element (217);
The support frame as claimed is the frame, see for example, Figures 1-3;
The struts as claimed as the struts (206) as shown in Figure 2;
The free end configured to extend beyond the foot with a second end coupled to the food as claimed is shown in the drawings, for example, Figures 1A-6B;
The stops as claimed are the stops shown in Figures 19A-19B and described in paragraph 104 of K525;
The stops being located on the ends as claimed are described as such in paragraph 104, and 
The membrane as claimed is described, for example, in paragraph 13 of K525.
Although K525 discloses stops for the same purpose as the claimed invention, it is not clear that the stops are staggered as claimed.  K595 teaches that it was known to the same art to make such devices asymmetrical in order to achieve optimal coverage; see Figure 40 and paragraph 122 of K595.  Such an arrangement would result in staggered stops.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to make an asymmetrical device, as taught by K595 in the K525 invention for the same reasons that K595 does the same, that is, to achieve optimal coverage where needed as explained in paragraph 122 of K595.
      
    PNG
    media_image1.png
    337
    623
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    289
    192
    media_image2.png
    Greyscale

  

Regarding claim 2, the alternating between short length struts ad not length struts is shown in Figure 40 of K595.
Regarding claims 3 and 4, the Applicant is directed to see paragraph 104 of K525.
Regarding claim 5, the Applicant is directed to see paragraph 15 of K525.  Additionally, the Examiner asserts that the both K525 and K595 are directed to the same art that requires long term implantation characteristics such that cyclical loading is considered something that would have to be present to function in the environment of use.
Regarding claim 6, the Applicant is directed to see Figures 19A-19B of K525.
Regarding claim 7, the Applicant is directed to see paragraphs 27 and 104 of K525.
Regarding claims 8-9, the Applicant is directed to see paragraph 104 of K525.
Regarding claim 10, the Applicant is directed to see Figures 11A, 13A, 24A, 25A, and 27 of K525.
Regarding claim 11, the Applicant is directed to see paragraphs 3, 12, and 74 of K525.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over K525 and K595 as applied to claims 1-11 above, and further in view of Wolff et al (US 4,830,003; hereafter referred to as WF). K525 as modified by K595 fails to disclose the funnel, sleeve, coupling element and tubular portion as set forth.  WF teaches the claim limitations where:
The funnel for loading the expandable device into a guide catheter as claimed is the tool (32) of WF (see Figures 7-11 and column 4, line 62 to column 7, line 32);
The flared first end as claimed is the flared opening (34) of WF;
The second end as claimed is the bore (36) portion of the tool (32) as clearly configured to receive expandable implant including the stent (100) of WF (see Figure 11);
The sleeve as claimed is the outer catheter (16) of WF that is clearly configured to transfer the expandable implant to the guide catheter (21) such that the functional language for the expandable implant is met;
the limitation requiring “a coupling element located in a center portion of the sleeve. As best seen in Figure 10 of WF, the outer catheter (16) is coupled to the tool along the length of the outer stent such that the coupling is viewed as extending from the end to a center portion of the outer catheter (16) of sleeve, and
the tubular portion distal to the coupling element is seen by inspection of Figure 10 of WF.
Therefore, the claimed combination of the expandable device with the implant loading elements of claim 12 are considered clearly obvious over the teachings of WF in that WF teaches the claimed elements utilized in the same art of endeavor.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774